El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
La presente es una demanda entablada por Dámaso Rodrí-guez, contra Fernández Hermanos, .en reclamación de daños y perjuicios sufridos á consecuencia de lesiones personales re-cibidas por dicho demandante en una mano, que le fue destro-zada en 15 de mayo de 1906, en el engranaje de un torno usado en la maquinaria perteneciente á la panadería que los deman-dados poseen en Yauco. El demandante' pretende que dichas heridas le fueron ocasionadas por negligencia de uno de los empleados de los demandados, y, por tanto, por negligencia de los demandados mismos.
En la defensa se ha alegado que no hubo negligencia por parte de los demandados ni de sus empleados; sino que hubo negligencia contributiva por parte del demandante y de las personas encargadas de su custodia, siendo dicho demandante un menor de once años de edad.
El día 12 de abril de 1907, se dictó por el Tribunal de Dis-trito de Ponce, sentencia á favor del demandante, por la suma de 500 (quinientos) dollars. Contra esa sentencia, se inter-puso por los demandados recurso de apelación, en 22 de abril del mismo año. También el demandante interpuso recurso de apelación en 2 de mayo del citado año.
Del informe oral pronunciado por el abogado del deman-dante, ante el Tribunal Supremo, aparece que' este último está dispuesto á conformarse con la sentencia tal como fué dic-tada por el tribunal inferior; y tenemos que considerar sola-mente el recurso de apelación interpuesto por los demandados.
Antes de discutir el caso, con arreglo á los méritos del mismo, conviene aclarar un error en que han incurrido los abogados de los apelantes, citando el artículo 1214 del Código Civil, en el sentido de c¡ue los menores, que tengan menos de *358catorce años de edad, no pueden ser admitidos como testigos en nna cansa civil. Esta Ley lia sido derogada por la Ley de Evidencia, qne en su artículo 39 consigna la regla como sigue:
“No podrán ser testigos las siguientes personas:
“1. Las que no estuvieren en su juicio cabal al presentarse á • examen;
“2. Los niños menores de diez años que parecieren incapaces de recibir impresiones exactas de los hechos, respecto de los cuales fueren examinados, ni relatarlos con exactitud.’’
Ley de Evidencia, artículo 39, página 15, Estatutos de 1905.
De las alegaciones hechas por ambas partes en este pleito, aparece que el demandante tenía once años, y que, por con-siguiente, tenía edad suficiente para declarar en su propia de-fensa, como lo hizo en el presente caso.
Se ha planteado, por el apelado, una cuestión preliminar, que él pretende debe ser motivo para que se desestime la ape-lación. Dicha cuestión se refiere al pliego de excepciones y á la exposición del caso, y está concebida en los siguientes tér-minos :
“Los demandados no presentaron, dentro de los diez días que ñja la ley, el pliego de excepciones ú objeciones; pero solicitaron y les fué concedida por la corte una prórroga para presentar dicho pliego de excepciones, y, dentro de la prórroga que les fué concedida, los de-mandados en vez de presentar el referido pliego de excepciones en la forma que preceptúa el artículo 214 del Código de Enjuiciamiento Civil, lo que presentaron (llamémosla exposición del caso), fué una relación de las declaraciones prestadas por los testigos, sin precisar los particulares en qúe se funda la alegación de la insuficiencia de las pruebas. ’ ’
El abogado del apelado procede en su argumento, diciendo que, puesto que los apelantes solicitaron una prórroga para presentar su pliego de excepciones, cuya prórroga fué renovada en dos ó tres ocasiones subsiguientes, no podían presentar después una exposición de hechos, Ó una exposición *359del caso; y no tenían derecho para hacer eso, por varias ra-zones, siendo la primera, porque una exposición del caso sólo es admisible para una moción de nuevo juicio, y en este caso, la parte contraria no ha solicitado nuevo juicio (Artículo 223 del Código de Enjuiciamiento' Civil); la segunda, porque, una exposición del caso debió ser presentada en término de diez días desde la notificación (Artículo 223, p. 3, Código de En-juiciamiento Civil); y la tercera, porque la prórroga no le fue concedida para una exposición del caso, sino para un pliego de excepciones; y dicho abogado alega, además, que en el Artículo 223 del Código de Enjuiciamiento Civil, 'cuyo artículo explica en qué consiste el legajo de la sentencia, no se hace mención de una exposición del caso.
De esto surge la cuestión de la diferencia entre los tres documentos; examinemos, pues, la diferencia entre (Io.) un pliego de excepciones, (2o.) una exposición de hechos, y (3o.) una exposición del caso.
Bouvier define un pliego de excepciones como sigue:
“Pliego de Excepciones. — Una relación escrita de objeciones contra la decisión de un tribunal con respecto á una cuestión de derecho, cuyo escrito ha sido formulado por una de las partes del pleito, y certificado en debida forma por el juez ó la corte que haya dictado la resolución. El objeto de un pliego de excepciones es hacer constar la decisión contra la cual se han hecho objeciones, para el conocimiento del tribunal que conozca de la causa en la apelación interpuesta con motivo de los errores en que haya incurrido el tribunal sentenciador.
“Casos en que debe presentarse un Pliego de Excepciones. Siem-pre que en los juicios celebrados en causas civiles, el letrado contra quien se dicte alguna resolución, suponga que el tribunal al dictar dicha resolución, se haya equivocado respectó de la ley, puede dicho letrado presentar excepciones contra tal resolución, y exigir al juez, de autorizar el pliego que contenga dichas excepciones. * * * El pliego de excepciones puede presentarse contra la resolución, ó falta de la debida resolución del tribunal sentenciador, en cualquier procedimiento durante el curso del juicio, desde su principio hasta su conclusión; y con tal que haya sido presentado en debida forma, pue-de ser considerado por el Tribunal, en un recurso de apelación inter-puesto por quebrantamiento de forma, ó infracción de ley.
*360“En la Corte de Circuito de Apelación, las excepciones tomadas .contra resoluciones dictadas por la corte, en un juicio, no serán consi-deradas, á menos que dichas excepciones sean' presentadas en el acto del juicio, consignadas en un pliego de excepciones, y presentadas al juez durante el mismo término de sesiones, ó dentro de un término que haya sido fijado por una regla establecida por la corte, durante el res-pectivo término de sesiones, ó por una regla fija de dicho tribunal, ó por 'este último, con el consentimiento de las partes; y excepto en cir-cunstancias extraordinarias, dichas excepciones deben ser admitidas, y presentadas al secretario de la corte, durante el mismo término de sesiones. ’ ’
“Efecto del Pliego de Excepciones. — El pliego de excepciones, después de sellado, es para las partes una prueba concluyente en cuanto á los hechos consignados en el mismo.
‘ ‘ Si las resoluciones del juez, y los motivos en que se funden las ob-jeciones hechas contra las mismas, constan en los autos, el derecho de la parte tomando la excepción, está completamente amparado, sin nece-sidad de formular pliego alguno (40 La. Ann., 809). Si el juez ha certificado y mandado á archivar los autos que contengan las pruebas, las excepciones y las instrucciones dadas al jurado, no está obligado á firmar un segundo pliego de excepciones ú otro pliego de excepciones por separado, para la parte tomando la excepción; 161 Pa. 320. Cuan-do el error aparezca claramente de los autos, no es necesario señalarlo mediante una relación detallada (bills of particulars)j 141 U. S., 616.”' .
Diccionario Legal de Bouvier, páginas 236-237.
El lexicógrafo legal arriba mencionado, no define los tér-minos “exposición de hechos” y “exposición del caso.” -En “Black’s Law Dictionary” (Diccionario de' Leyes, de Black) hay la siguiente definición de la palabra “exposición.”
“Exposición.”. — En un sentido general, “exposición” sig-nifica una alegación; una declaración de hechos positivos. Este término ha llegado á utilizarse para designar uña varie-dad de narraciones ó relaciones formales de hechos, cuyas re-laciones las prescribe la ley én varias jurisdicciones, como ia base de procedimientos judiciales ú oficiales.”
Black’s Law Dictionary, página 1120.
Esto incluye probablemente tanto las exposiciones de he-chos como las exposiciones del caso, y en el artículo 225, del *361Código de Enjuiciamento Civil, se dispone qne el pliego de excepciones ó la exposición, según el caso, que se hubieran utilizado en la vista, constituirán una parte de los autos para la apelación de la resolución, concediendo ó denegando un nuevo juicio. Esto, evidentemente, se refiere á la exposi-ción del caso, que también se menciona en el artículo 223 del Código de Enjuiciamiento Civil. Nada más se ha encontrado en mlestra ley concerniente á estos documentos. Es probable que en el tribunal inferior, ni el juez sentenciador, ni el abo-gado del apelante, habían hecho distinción alguna entre un “pliego de excepciones” y una “exposición del caso,” y que estas palabras fueron tratadas como términos sinónimos en la solicitud pidiendo la prórroga, y en la resolución concediendo la misma. Por esta razón, haremos caso omiso de la indica-ción hecha por el abogado del apelado, y procederemos á la consideración de los méritos del caso. Sin embargo, será con-veniente, de paso, llamar la atención sobre las diferencias que existen entre “pliego de excepciones,” “exposiciones de he-chos” y “exposiciones del caso,” en la esperanza de que los tribunales sentenciadores y los miembros del foro, tengan presentes dichas diferencias, y hagan uso de los términos que sean correctos, al preparar los autos.
La primera cuestión que debe discutirse al tratar de los méritos del caso, es si los autos demuestran ó nó, que los de^ mandados éran culpables de una negligencia tal que las le-siones, en el presente caso, fueron causadas como consecuen-cia de la misma; es decir: ¿ era la negligencia de los deman-dados ó de sus empleados, la causa directa de las lesiones sufridas por el demandante? De las pruebas, aparece que el demandante, Dámaso Rodríguez, un niño de once años de edad, iba, ó fue mandado á la panadería de los demandados, para llevar un recado, lo-que era propio para un muchacho de su edad, y con motivo de cuyo recado tenía que ver á su hermano Leoncio Rodríguez, que estaba trabajando en el tablero de la panadería. Según la declaración del mismo de-mandante, éste, al salir, fué llamado por José Ayalá, que es-*362taba encargado del torno; suplicándole ú ordenándole el Ayala que le ayudase á limpiar diclio torno, y que le diera á la manigueta por la que se hace girar á este último; y que, en eso, vino unv muchacho de la calle, y que, juntamente con él, le dió á la manigueta; y que al querer el demandante sujetar el torno, metió la mano, y se la cojió el engranaje, destrozán-dosela. No aparece de los autos si todo esto ocurrió ó nó en la presencia de Ayala, que era un empleado de los demanda-dos, y parece haber tenido á su cargo este ramo del negocio. También se ha declarado por Canuta Rodríguez, madre del demandante, y por un sirviente del bufete de los abogados de dicho demandante, que el citado Ayala confesó en su presen-cia, que él había ordenado al muchacho, que es el demandante en el presente caso, .que diera á la manigueta, como se ha dicho anteriormente. Estas últimas declaraciones han sido impugnadas por los apelantes como declaraciones ó testimonio de referencia. Estas declaraciones no pueden considerarse propiamente como testimonio de referencia, porque tienen el carácter de una confesión hecha por un empleado de los ape-lantes, quien en este caso, puesto que representaba á dichos apelantes, y hacía las declaraciones con respecto á su negocio, puede considerarse como procediendo á nombre de ellos.
Por lo qué aparece de los autos, la negligencia de los de-mandados ha sido suficientemente probada. Á lo menos hay pruebas suficientes para justificar la sentencia del tribunal, y para impedir que la revoquemos nosotros por ese motivo.
La segunda objeción hecha por los apelantes, es que el deniandante y las personas que le tenían bajo su custodia, eran culpables de negligencia contributiva en permitirle que fuera á la panadería y se ocupase en manipular la maquina-ria. Por lo que concierne á su hermano, no aparece que éste tenía autoridad alguna sobre el demandante; y en ningún' caso podía su negligencia ser imputada al niño lesionado. En cuanto á la existencia de negligencia por parte de la madre, por haber mandado al niño á la panadería, no creemos tam-poco que ni la ley ni los hechos justifiquen semejante conclu-*363sión. Hay casos en que niños de siete años ó de menos edad, lian sido heridos accidentalmente, y se les ña imputado negli-gencia contributiva por parte de sus padres. Pero este niño tenía once años de edad, y tenía, por supuesto, edad suficiente para ser enviado con un recado, como lo era aquél que llevaba; y no se puede considerar á su madre como negligente, por ha-berlo enviado.
Tampoco hay nada en los autos'que indique qué el’niño mismo era culpable de negligencia contributiva alguna; y, por consiguiente, no pueden los apelantes valerse de esta alega-ción para conseguir la revocación de la sentencia.
Por consiguiente, tomando en consideración todo el asunto, todas las disposiciones legales y los hechos del caso, según se han presentado en los autos y en los informes orales pro-nunciados ante este tribunal, por los abogados de las partes, debemos llegar á la conclusión de que la sentencia dictada por el Tribunal de Distrito, era correcta; y que la ley y los he-chos están á favor del demandante; y que la sentencia dic-tada por el tribunal inferior, en 12 de mayo de 1906, debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y Wolf.